Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US 2020/0145701.
Regarding claim 8, Liu discloses a management entity comprising: 
a processor (figure 1 and 8, paragraph 66); and 
a non-transitory computer-readable medium comprising program code instructions stored thereon which when executed by the processor configure the management entity to perform a method of managing display of images associated with image jumps liable to be implemented during accelerated playback of the content on a rendering device, wherein the content is able to be downloaded from a communication network, and the managing comprises downloading from the communication network at least one image associated with a jump in advance of playing back the content on the rendering device (paragraph 133-139, 143-144, 176 and 219-220).  

Claims 1, 9 and 11 are rejected on the same grounds as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu in view of Wolff, US 2017/0245013.
Regarding claim 2, Liu discloses the management method as claimed in claim 1, which further comprises: playing back the content on the rendering device; and prior to playing back the content, receiving the content from the communication network (paragraph 133-139, 143-144, 176 and 219-220).
Liu is silent about the advance download is performed when the bit rate on the communication network is less than a given bit rate.  
In an analogous art, Wolff discloses the advance download is performed when the bit rate on the communication network is less than a given bit rate (paragraph 13).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu’s method with the teachings of Wolff. The motivation would have been to utilize .

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu in view of Welsh et al., US 2013/0103660.
Regarding claim 3, Liu discloses the management method as claimed in claim 1, wherein the at least one image is stored in advance in a memory (paragraph 133-139, 143-144, 176 and 219-220).
Liu is silent about the at least one image is erased from the memory when the playback of the content is stopped.  
In an analogous art, Welsh discloses the at least one image is erased from the memory when the playback of the content is stopped (paragraph 30).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu’s method with the teachings of Welsh. The motivation would have been to delete unwanted media for the benefit of having memory for saving desire content when needed.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu in view of Butters et al., US 2008/0008456.
Regarding claim 4, Liu discloses the management method as claimed in claim 1, wherein the at least one image is stored in advance in a memory (paragraph 133-139, 143-144, 176 and 219-220)
Liu is silent about the at least one image is erased from the memory after a given number of playbacks of the at least one image.  
In an analogous art, Butters discloses the at least one image is erased from the memory after a given number of playbacks of the at least one image (paragraph 5).


Regarding claim 5, Liu discloses the management method as claimed in claim 1, wherein the at least one image is stored in advance in a memory (paragraph 133-139, 143-144, 176 and 219-220)
Liu is silent about the at least one image is retained in the memory for a given duration.  
In an analogous art, Butters discloses the at least one image is retained in the memory for a given duration (paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu’s method with the teachings of Butters. The motivation would have been to delete unwanted media for the benefit of having memory for saving desire content when needed.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu in view of Traspolsky et al., US 2015/0326901.
Regarding claim 6, Liu discloses the management method as claimed in claim 1.
Liu is silent about advance downloading is performed after a waiting period.  
In an analogous art, Traspolsky discloses advance downloading is performed after a waiting period (paragraph 12, 40, 48,55, 62 and 69-70).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu’s method with the teachings of Traspolsky. The motivation would have been to utilize the unused bandwidth during off-peak hours for the benefit of having a faster network at peak hours.

Regarding claim 7, Liu discloses the management method as claimed in claim 1.
Liu is silent about when playback is scheduled for a given date, the advance downloading is performed before the given date.  
In an analogous art, Traspolsky discloses when playback is scheduled for a given date, the advance downloading is performed before the given date (paragraph 12, 40, 48,55, 62 and 69-70).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu’s method with the teachings of Traspolsky. The motivation would have been to utilize the unused bandwidth during off-peak hours for the benefit of having a faster network at peak hours.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421